NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 13a0455n.06

                                           No. 12-2504

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT                              FILED
                                                                                  May 07, 2013
BERNARD D. BRASSEUR,                                 )                      DEBORAH S. HUNT, Clerk
                                                     )
       Plaintiff-Appellant,                          )
                                                     )      ON APPEAL FROM THE
v.                                                   )      UNITED STATES DISTRICT
                                                     )      COURT FOR THE WESTERN
COMMISSIONER OF SOCIAL SECURITY,                     )      DISTRICT OF MICHIGAN
                                                     )
       Defendant-Appellee.                           )
                                                     )



       BEFORE: MARTIN and SUTTON, Circuit Judges; ADAMS, District Judge.*


       PER CURIAM. Bernard D. Brasseur appeals a district court judgment affirming the denial

of his applications for social security disability insurance benefits and for supplemental security

income benefits.

       In 2005, Brasseur filed applications for social security disability insurance benefits and for

supplemental security income benefits, alleging that he became disabled on October 15, 2003. After

his applications were denied initially and on review, Brasseur requested a hearing before an

administrative law judge (ALJ). After the hearing, the ALJ determined that Brasseur was not

disabled. The Appeals Council declined to review the case. The district court subsequently affirmed

the Commissioner’s denial of benefits.



       *
        The Honorable John R. Adams, United States District Judge for the Northern District of
Ohio, sitting by designation.
No. 12-2504
Brasseur v. Comm’r of Soc. Sec.

          On appeal, Brasseur argues that the ALJ erred in disregarding the residual functional capacity

assessments of Dr. Loretta Leja and Dr. Christopher Gunnell. In her October 23, 2007, residual

functional capacity assessment, Dr. Leja determined that Brasseur could sit, stand, or walk for only

thirty minutes at a time without interruption; that he could only occasionally lift or carry up to five

pounds; and that, during an eight-hour workday, he could sit for two hours, stand for two hours, and

walk for thirty minutes. Dr. Leja felt that Brasseur could frequently use his hands to engage in work

involving simply grasping and fine manipulation. He could occasionally push and pull with both

hands. Brasseur was never to bend, twist, squat, kneel, climb stairs, reach above his shoulders, climb

ladders, crouch, crawl, and stoop. Finally, Brasseur was to avoid heights, moving machinery,

temperature extremes, chemicals, dust, fumes, noise, automobiles, cold weather, vibration, and

humidity.

          Dr. Gunnell, who completed his assessment on July 23, 2008, reached similar conclusions

concerning Brasseur’s residual functional capacity. The ALJ found that Brasseur’s restrictions from

the assessments were not supported by the doctors’ own treatment notes or other evidence in the

record.

          “Our review of the ALJ’s decision is limited to whether the ALJ applied the correct legal

standards and whether the findings of the ALJ are supported by substantial evidence.” Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009). “The substantial-evidence standard is met

if a reasonable mind might accept the relevant evidence as adequate to support a conclusion.” Id.

at 406 (internal quotation marks omitted). “We give de novo review to the district court’s

conclusions on each issue.” Id.

                                                   -2-
No. 12-2504
Brasseur v. Comm’r of Soc. Sec.

       The medical opinion of a treating physician must be given controlling weight if the opinion

is both well-supported by medically acceptable clinical and laboratory diagnostic techniques and not

inconsistent with other substantial evidence in the record. Gayheart v. Comm’r of Soc. Sec., 710

F.3d 365, 376 (6th Cir. 2013). The Commissioner must provide “good reasons” for discounting the

opinion from a treating source. Further, the reasons must be supported by the evidence in the record

and sufficiently specific to make clear the weight given to the opinion and the reasons for that

weight. Id.

       The ALJ gave good reasons for disregarding the assessments made by Dr. Leja and Dr.

Gunnell. Brasseur’s pulmonary function tests from February 2006 showed that he had a very good

response to bronchodilators. During examinations in 2006 and 2007, Dr. Leja reported that Brasseur

was not having difficulty breathing and that his breathing sounds were normal. Dr. Leja’s records

further show that Brasseur had a full range of motion during 2007. Dr. Leja discharged Brasseur and

his wife as her patients on October 29, 2007, because of their abuse of their prescribed medications.

       On March 12, 2008, Brasseur told Dr. Gunnell that he was not experiencing pain. In

addition, the other objective medical evidence in the record fails to establish that Brasseur had any

major spinal abnormalities or other debilitating conditions. Given the evidence, the ALJ reasonably

concluded that the severe physical restrictions identified by Dr. Leja and Dr. Gunnell were not

supported by the record.

       The district court’s judgment is affirmed.




                                                 -3-